Order entered December 4, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00868-CV

                               BRIGETTA D’OLIVIO, Appellant

                                                 V.

                                      GREG FOX, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-05606

                                             ORDER
       Before the Court is appellant’s December 3, 2018 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to December 28, 2018. We caution

appellant that further requests for extension will be disfavored.


                                                       /s/    ADA BROWN
                                                              JUSTICE